                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA

JULIA ANN CALIPO,                             )
                                              )
               Petitioner                     )       Case No. 1:19-cv-50 Erie
                                              )
       v.                                     )
                                              )
JOHN WETZEL, et al.,                          )       RICHARD A. LANZILLO
                                              )       UNITED STATES MAGISTRATE JUDGE
               Respondents                    )
                                              )       ORDER

       AND NOW, this 6th day of June, 2019, upon consideration of the Motion to Quash

Subpoena [ECF No. 33] filed by the Judicial Conduct Board of Pennsylvania, a non-party,

pursuant to Fed. R. Civ. P. 45(d), it is hereby ORDERED that the Motion is GRANTED. The

Court will not consider Petitioner’s requests for discovery until after Respondents have filed

their answer and the state court record. To the extent that Petitioner seeks discovery, Petitioner

must file a motion with the Court after Respondents’ answer has been filed (but no later than 30

days thereafter). The Court will determine whether discovery is necessary at that time. The

Court takes no position on whether additional grounds exist for quashing the subpoena, and this

Order is without prejudice to the Judicial Conduct Board’s right to raise additional grounds in a

renewed motion if the Court, by later order, were to authorize Petitioner to conduct discovery

and Petitioner serves a further subpoena upon the Judicial Conduct Board.

                                                         /s/ Richard A. Lanzillo_______
                                                         RICHARD A. LANZILLO
                                                         United States Magistrate Judge


Dated: June 6, 2019
                                                  1
